Citation Nr: 1422379	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for pes planus prior to February 22, 2014.  

2.  Entitlement to a disability evaluation in excess of 30 percent for pes planus since February 22, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Mother


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for pes planus and assigned a noncompensable disability rating.  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in December 2010 when it was remanded for additional development.  In September 2012, the Board issued a decision that granted an increased 10 percent disability evaluation for the Veteran's service-connected pes planus.  He appealed that decision to the United States court of Appeals for Veterans Claims (Court).  In April 2013, the Court vacated the September 2012 Board decision to the extent it denied entitlement to a disability evaluation in excess of 10 percent, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.  The matter was again before the Board in December 2013 when it was remanded for further development in accordance with the Joint Motion.  A March 2014 rating decision granted an increased (30 percent) disability evaluation for the pes planus, effective February 22, 2014 (date of VA examination); the claim is characterized to reflect that both "stages" are on appeal.  

The Board finds that the Veteran has reasonably raised the matter of service connection for residuals of cold injury of the feet.  The claim for service connection for residuals of cold injury of the feet is inextricably intertwined with the pes planus claim, and appellate consideration of entitlement to service connection for residuals of cold injury of the feet is deferred pending resolution of the increased evaluation claim for pes planus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim would have a significant impact on the adjudication of another claim).  

As previously noted in the December 2013 Board decision, in September 2012, the Board remanded the matters of entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine at L5-S1, and a compensable evaluation for bilateral hearing loss, for additional development.  Unfortunately, the requested development still has not been completed.  Hence, such matters are not listed on the preceding page as development regarding those matters has already been requested.  Nonetheless, they remain on appeal before the Board.  

In addition, in the September 2012 decision, the Board granted service connection for hypertension, cold injury residuals to the right hand, and cold injury residuals to the left hand.  Such decision was implemented in a March 2014 rating decision, and will not be addressed further.  

Finally, as stated in the Board's September 2012 and December 2013 decisions, the Veteran has requested a higher evaluation for his service-connected tinnitus.  Entitlement to a higher evaluation for tinnitus is again referred to the RO for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the April 2013 Joint Motion, it was found that the Board did not consider all of the Veteran's reported foot symptomatology, including numbness, stiffness, tenderness of the arch area, arch strain and discomfort, heel pain and sensitivity to heat and cold, and limited flexibility.  Accordingly, in December 2013, the Board remanded this matter for a VA foot examination to determine the nature, extent, and severity of his service-connected pes planus, to include providing an opinion whether the Veteran's reported foot symptoms were related to his pes planus.  A VA foot examination was provided in February 2014, with addendum opinion in March 2014.  In the March 2014 addendum opinion, it was opined it was at least as likely as not the Veteran's symptoms of pain and tenderness of the feet, as well as the inability to tolerate long periods of weight bearing, were related to his service-connected pes planus.  Significantly, such opinion did not address all of the Veteran's reported symptomatology, particularly numbness of the toes and feet, and sensitivity to heat and cold.  See, e.g., December 2007 VA examination report; January 2009 VA Form 9.  

In light of the above, the Board must remand this matter again for compliance with the April 2013 Joint Motion and an addendum opinion regarding the etiology of the Veteran's reported foot symptomatology.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes that VA treatment records suggest the Veteran suffered a frostbite injury of the feet in service, and the Board finds such accounts by the Veteran to be credible.  See, e.g., February 2013 primary care outpatient report (noting a history of frostbite injury of the lower extremities).  

Accordingly, the case is REMANDED for the following action:

1. After physically or electronically associating any pertinent, outstanding records with the claims folder, return the claims folder to the February 2014 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his pes planus.  The examiner must address the following questions:  

a) Is it at least as likely as not that the Veteran's reported foot symptoms of numbness and tingling of the toes and feet, and sensitivity to heat and cold, are related to his service-connected pes planus?  
b) If the answer to the above is negative, is it at least as likely as not that the Veteran's reported symptoms of numbness and tingling of the toes and feet, and sensitivity to heat and cold, are otherwise related to service, to include as residuals of cold injury during service?  In providing this opinion, the examiner is advised that the Board finds the Veteran's accounts of cold injury to the feet during service to be both competent and credible and thus the examiner must assume that is true and the opinion should be provided in light of such finding.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. All findings and conclusions should be set forth in a legible report.  

2. The RO should then readjudicate the Veteran's claim, to include entitlement to service connection for residuals of cold injury of the feet.  If the benefits sought remain denied, the RO should issue the Veteran and his representative an appropriate supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

